Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

COURTNEY T. ALRIDGE )
)
)
Plaintiff )
)
)
Vv )
) Civil Action No.
)
G4S SECURE SOLUTIONS (USA), INC. )
)
)
)
Defendant. }
NOTICE OF REMOVAL

* KOK KK KK *

William A. Sherman of Dinsmore & Shoh! LLP makes this special appearance on behalf
of Defendant G4S Secure Solutions (USA) Inc. (“G4S” or “Defendant”), for the purposes of
filing this Notice of Removal. Consistent with 28 U.S.C. §§ 1332, 1441 and 1446, G4S notifies
this Court that it is removing the above-captioned action, currently pending as Civil Action No.
XX-XXXXXXX in the Superior Court of the District of Columbia, Washington D.C. Civil Division
to the United States District Court for the District of Columbia. As grounds for removal,
Defendant states as follows:

1. On or about April 17, 2019, Plaintiff Courtney Alridge filed a lawsuit in the
Superior Court of the District of Columbia, Civil Division styled, Courtney T. Alridge v. G4S
Secure Solutions (USA), Inc., Case Number 19-0002447B, arising out of Plaintiff's employment

with G4S. [See Exhibit A, State Court papers. ]
Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 2 of 6

2. This Notice of Removal is timely under 28 U.S.C. § 1446 in that it was filed
within thirty days of April 22, 2019, which is the date of service on the Defendant.

3. Defendant filed this Notice of Removal on May 9, 2019.

4. The above described action is one which may be removed by Defendant
consistent with the provisions of 28 U.S.C. § 1441 on the basis of diversity jurisdiction and
amount in controversy, as indicated by the following circumstances:

Diversity

5. There is complete diversity between the parties to this lawsuit. Removal is
appropriate when there is complete diversity of citizenship both at the time that the case is
commenced and at the time that the notice of removal is filed. Complete diversity exists when no
plaintiff has the same citizenship as any defendant. Arenivar v. Manganaro Midatlantic, LLC,
317 F. Supp. 3d 362, 367 (D.C.C. 2018) (citations omitted).

6. Plaintiff, Courtney Alridge, was a citizen of Maryland at the time this action was
commenced. [Exhibit A, Plaintiff's Complaint]. The undersigned counsel has no knowledge that
Plaintiffs citizenship has changed between the time this case was commenced and the time of
filing this Notice of Removal.

7. G4S is a corporation organized under the laws of Florida with a principal place of
business in Florida. Thus, under 28 U.S.C. § 1332(c)(1), G4S is a citizen of Florida.

8. Since Plaintiff is a citizen of Maryland and G4S is a citizen of Florida, there is

complete diversity of citizenship between the parties to the lawsuit.
Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 3 of 6

Amount in Controversy

9. The amount in controversy, exclusive of interests and costs, exceeds $75,000 as
required by 28 U.S.C. § 1332(a). Plaintiff seeks both economic and non-economic damages for
alleged emotional distress and loss of future earnings.

10. “When a defendant seeks federal-court adjudication, the defendant’s amount-in-
controversy allegation should be accepted when not contested by plaintiff or questioned by the
court.” Sloan v. Soul Circus, Inc., 2015 U.S. Dist. LEXIS 169565 *16 (D.C.C. 2018); See
Parker-Williams v. Charles Tini & Assocs,. 53 F.Supp. 3d 149, 152 (D.C.C. 2014) (stating that
when a court considers whether a claim meets the amount in controversy, “the sum claimed by
the plaintiff controls if the claim is apparently made in good faith.”). In Plaintiffs Complaint, he
explicitly states he is seeking $80,000 in damages. [Exhibit A- Plaintiff's Complaint.]

11. The court need only be convinced that it is more likely than not that the amount at
issue exceeds $75,000. See Breathe DC v. Santa Fe Natural Tobacco Co., 232 F. Supp. 3d 163,
167 (D.C.C. 2017) (finding removal is appropriate “if the district court finds, by a preponderance
of the evidence, that the amount in controversy exceeds the jurisdictional threshold.”). This
standard does not place upon the defendant the daunting burden of proving, to a legal certainty,
that the plaintiff's damages are not less than the amount-in-controversy requirement. Such a
burden might well require the defendant to research, state and prove the plaintiff's claim for
damages. /d. at 170.

12. _‘ If Plaintiff’s claims were to succeed, it is more likely than not that any damages
for future earnings and emotional distress would exceed $75,000. While employed by G4S,
Plaintiff applied for a position with the U.S. Secret Service, but was allegedly denied the position

following a review of his G4S personnel file. As a result, Plaintiff now seeks damages for loss of
Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 4 of 6

future earnings. An average Secret Service Security Agent is paid an approximate salary of
$58,213 annually. At G4S, Plaintiff was paid an hourly rate of $14.75, which results in an annual
salary of approximately $30,680. If Plaintiff were selected for the Secret Service Position, he
would have made an additional $27,533 in earnings each year.

13. Plaintiff also seeks damages for emotional distress. [Exhibit A, Plaintiff's
Complaint.] Notably, if Plaintiff is awarded emotional distress damages equal to his potential
damages for future earnings, it would push the amount in controversy calculation far beyond the
jurisdictional minimum. This Court recently found that while the burden of proof rests with
defendant, “this does not necessarily mean that it must always provide an item-by-item
accounting of the claims. Instead, courts may consider the evidence provided to them and
exercise some degree of common sense in order to independently determine whether the amount
in controversy has been met.” Parker-Williams v. Charles Tini & Assocs., 53 F. Supp. 3d 149,
152 (citing Busby v. Capital One, N.A., 932 F. Supp. 2d. 114, 132 (D.D.C. 2013)).

14. Thus, Plaintiff’s express prayer for $80,000 and a reasonable and fair reading of
the Complaint demonstrates that the damages at issue more likely than not exceed $75,000.

15. Given the facts and circumstances set forth above, this constitutes an action which
originally could have been brought before this Court under 28 U.S.C. § 1332 and which may be
removed by Defendant under 28 U.S.C. § 1441(a).

16. | The United States District Court for the District of Columbia is the proper judicial
district for removal, as it embraces the place, Superior Court of Washington D.C., where the

action is currently pending.
Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 5 of 6

17, Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States
District Court for the district corresponding to the place, the Superior Court of Washington D.C.,
where the action is pending.

18. This action is not an action described in 28 U.S.C. § 1445.

19. By virtue of this Notice of Removal by special appearance, Defendant does not
waive its right to respond to the Complaint and/or assert any claims, defenses, or other motions.

20. Consistent with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders
served upon Defendant in this action as of the date of filing of this Notice of Removal is
attached. [See Exhibit B].

21. This Notice of Removal will be served on all adverse parties in accordance with
28 U.S.C. § 1446.

22. A true and correct copy of this Notice of Removal will be filed with the clerk of
the Superior Court for the District of Columbia, Civil Division in accordance with 28 U.S.C. §
1446,

This action is properly removed from the Superior Court of the District of Columbia,

Washington, D.C., to this Court for all further proceedings.

/s/ William A. Sherman

William A. Sherman, II (1005932)
Dinsmore & Shohl LLP

801 Pennsylvania Ave. NW, Suite 610
Washington, DC 20004
william.sherman@dinsmore.com
(202) 372-9100 phone

(202) 372-9141 fax

Special Appearance on behalf of G4S

Dated May 10, 2019
Case 1:19-cv-01360 Document1 Filed 05/10/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was served via First Class
Mail, Postage Prepaid, and via the Court’s electronic case management system (CM/ECF) on
this 10th day of May, 2019, upon the following:

Courtney T. Alridge
918 Strausberg Street
Accokeek, MD 20607
301-752-9120
OCMA.CHILLIN@gmail.com

A.J. Dhali
DHALI PLLC
1828 L. Street Suite 600
Washington D.C. 20036
ajdhali@dhalilaw.com

/s/ William A. Sherman
William A. Sherman
